1    Sheri M. Thome, Esq.
     Nevada Bar No. 008657
2    I-Che Lai, Esq.
     Nevada Bar No. 012247
3    WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
4    Las Vegas, Nevada 89101
     (702) 727-1400; FAX (702) 727-1401
5    sheri.thome@wilsonelser.com
     i-che.lai@wilsonelser.com
6    Attorneys for Defendant and Third-Party Plaintiff
     Copperhead Trails Street and Landscape Maintenance Corporation
7
                                    UNITED STATES DISTRICT COURT
8
                                            DISTRICT OF NEVADA
9
     THE BANK OF NEW YORK MELLON FKA THE CASE NO: 2:15-cv-02173-JAD-EJY
10   BANK OF NEW YORK, AS TRUSTEE FOR THE
     BENEFIT OF THE CERTIFICATE HOLDERS OF
11   THE CWALT, INC., ALTERNATIVE LOAN
     TRUST 2005-64, MORTGAGE PASS THROUGH
12   CERTIFICATES, SERIES 2005-63

13                          Plaintiff,
         vs.
14
     CATMINT BPB TRUST; COPPERHEAD TRAILS
15   STREET AND LANDSCAPE MAINTENANCE
     CORPORATION; DOE INDIVIDUALS I-X
16   Inclusive, And ROE CORPORATIONS I-X,
     Inclusive,
17
                             Defendants.
18
     AND RELATED CLAIMS
19

20                   STIPULATION AND ORDER TO EXTEND DEADLINE TO FILE
                           MOTIONS FOR SUMMARY JUDGMENT ONLY
21                                      (First Request)
22             The Bank of New York Mellon fka The Bank of New York, as Trustee for the Benefit of the
23   Certificate Holders of the CWALT, Inc., Alternative Loan Trust 2005-63, Mortgage Pass Through
24   Certificates, Series 2005-63 (“BoNYM”), Catmint BPB Trust and Business Trust PBB & BPB
25   (collectively “BPB”), and Copperhead Trails Street and Landscape Maintenance Corporation
26   (“Copperhead”) hereby stipulate to extend only the deadline to file motions for summary judgment.
27   This is the first request to extend any deadlines in this case.
28

     1508758v.1
                                                    Page 1 of 5
1            The present and proposed deadlines are set forth in Section D below. The extension is

2    necessary to redress Copperhead Trails Street and Landscape Maintenance Corporation’s mistaken

3    belief that the August 19, 2019 dispositive motion deadline was extended to September 19, 2019.

4    A.      DISCOVERY COMPLETED TO DATE

5            1.     Rule 26 Disclosures

6            BoNYM served its initial disclosures on June 23, 2016.

7            Copperhead served its initial disclosures on August 11, 2016.

8            BoNYM served its first supplement to initial disclosures on May 11, 2019.
9            BoNYM served its initial expert disclosure on May 20, 2019.

10           2.     Written Discovery

11           BoNYM served its first set of interrogatories, requests for admissions and requests for

12   production of documents to Copperhead on June 24, 2016.

13           BoNYM served its first set of interrogatories, requests for admissions and requests for

14   production of documents to BPB on June 24, 2016.

15           BoNYM served its first set of interrogatories, requests for admissions and requests for

16   production of documents to Alessi & Koenig, LLC on June 24, 2016.

17           Alessi & Koenig, LLC served responses to BoNYM request for admissions on July 30, 2016.

18           Copperhead served responses to BoNYM's request for admissions on August 18, 2016.

19           Copperhead served responses to BoNYM's request for production of documents on August

20   18, 2016.

21           Copperhead served answers to BoNYM's interrogatories on August 18, 2016.

22           BPB served responses to BoNYM's request for admissions on January 24, 2017.

23           BPB served responses to BoNYM's request for production of documents on January 24,

24   2017.

25           BPB served answers to BoNYM's interrogatories on January 24, 2017.

26           Copperhead served its first set of interrogatories, requests for admissions and requests for

27   production of documents to BoNYM on May 6, 2019.
28           BoNYM served responses to Copperhead's request for admissions on June 11, 2019.
     1508758v.1
                                                  Page 2 of 5
1            BoNYM served responses to Copperhead's request for production on June 11, 2019.

2            BoNYM served answers to Copperhead's interrogatories on June 11, 2019.

3    B.      DISCOVERY THAT REMAINS TO BE COMPLETED

4            Discovery has closed. The purpose behind this stipulation is to extend the dispositive motion

5    cut-off date by about a month.

6    C.      REASONS WHY DEADLINE WAS NOT                               SATISFIED        AND      GOOD
             CAUSE/EXCUSABLE NEGLECT FOR REQUEST
7
             The current deadline for filing dispositive motions is August 19, 2019. On July 15, 2019,
8
     BoNYM circulated a draft stipulation and order to extend discovery by 30 days, which would also
9
     extend the dispositive motion deadline by 30 days. Copperhead approved the stipulation. It had
10
     mistakenly believed that BoNYM filed the stipulation, and that the court approved the stipulation.
11
     Copperhead’s removed the August 19, 2019 dispositive motion deadline from its calendar—
12
     believing that September 18, 2019 was the operative dispositive motion deadline. Copperhead
13
     learned of its mistake as soon as BoNYM filed its motion for summary judgment on August 19,
14
     2019.
15
             A court may, for good cause, extend the time on a request made after the time has expired if
16
     the party failed to act because of excusable neglect. Fed. R. Civ. P. 6(b)(1)(B); LR 26-4. Courts
17
     liberally construe the federal rules to effectuate the general purpose that courts decide cases on the
18
     merits. Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010).
19
             Copperhead’s mistaken belief constitutes good cause and excusable neglect. Since the parties
20
     have stipulated to the extension, there is no prejudice to any party. The requested extension is short
21
     and should not delay the proceedings, especially when the court has yet to schedule a hearing on a
22
     party’s motion for summary judgment or a trial date. There is nothing to suggest that any of the
23
     parties have acted in bad faith in seeking the short extension. For these reasons, the court should
24
     approve the requested extension.
25
     D.      PROPOSED DISCOVERY SCHEDULE
26
             Pursuant to LR 26-4, the parties propose to extend the current deadlines and jointly submit
27
     the following to the Court:
28
     1508758v.1
                                                  Page 3 of 5
1            1. Discovery Cut-Off Date: Discovery is closed. The parties do not seek an extension of

2                 this deadline.

3            2. Deadline for Amending Pleadings or Adding Parties: The deadline for amending

4                 pleadings has passed. The parties do not seek an extension of this deadline.

5            3. Rule 26(a)(2) Disclosures: The deadline to serve Rule 26(a)(2) disclosures has passed.

6                 The parties do not seek an extension of this deadline.

7            4. Dispositive Motions. The current deadline for filing dispositive motions is August 19,

8                 2019. The parties propose to extend such deadline by 30 days, which will make the new
9                 deadline for filing dispositive motions September 18, 2019.

10           5. Interim Status Report: The deadline to file the Interim Status Report has passed. The

11                parties do not seek an extension of this deadline.

12           6. Pre-Trial Order. The current deadline to file the Joint Pretrial Order is September 18,

13                2019, unless otherwise suspended under LR 26-1(b)(5). Since at least one dispositive

14                motion has been filed, the deadline for filing the joint pre-trial order shall be suspended

15                until 30 days after the decision on any dispositive motions or until further order of the

16                court.

17   ///

18

19   ///

20

21

22

23

24

25

26

27
28
     1508758v.1
                                                    Page 4 of 5
1    IT IS SO STIPULATED.

2    Dated this 6th day of September, 2019.             Dated this 6th day of September, 2019.
3    AKERMAN LLP                                        WILSON, ELSER, MOSKOWITZ,
                                                        EDELMAN & DICKER LLP
4

5    _/s/ Jamie K. Combs___________________             _/s/ I-Che Lai_________________________
     Darren T. Brenner, Esq.                            Sheri M. Thome
6    Nevada Bar No. 8386                                Nevada Bar No. 8657
     Natalie L. Winslow, Esq.                           I-Che Lai
7    Nevada Bar No. 12125                               Nevada Bar No. 12247
     Jamie K. Combs, Esq.                               300 South Fourth Street, 11th Floor
8    Nevada Bar No. 13088                               Las Vegas, Nevada 89101
     1635 Village Center Circle, Suite 200              Copperhead Trails Street and Landscape
9    Las Vegas, Nevada 89134                            Maintenance Corporation
     Attorneys for The Bank of New York Mellon fka
10   The Bank of New York, as Trustee
11   Dated this 6th day of September, 2019.
12   DAVID J. WINTERTON & ASSOCIATES,
     LTD.
13

14   _/s/ David J. Winterton_________________
     David J. Winterton, Esq.
15   Nevada Bar No. 4142
     7881 West Charleston Boulevard, Suite 220
16   Las Vegas, Nevada 89117
     Attorneys for Catmint BPB Trust & Business
17   Trust PBB & BPB
18                                                 ORDER
19
                                                  IT IS SO ORDERED.
20

21
                                                  _____________________________________
22                                                UNITED
                                                  UNITED STATES
                                                          STATESMAGISTRATE     JUDGE
                                                                   DISTRICT JUDGE
                                                  Dated: September 6, 2019.
23
                                                  DATED: _____________________________
24

25

26

27
28
     1508758v.1
                                                  Page 5 of 5
